In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Yuskevich, Ct. Atty. Ref.), dated February 29, 2012, which dismissed that branch of his petition which sought visitation with the child Jennifer for lack of standing. The father’s assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the order is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by the father’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and we have also reviewed the father’s pro se supplemental brief. Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could *714be raised on the appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]). Skelos, J.E, Balkin, Leventhal and Sgroi, JJ., concur.